Citation Nr: 1309379	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-45 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Oakland, California Regional Office (RO) which denied service connection for bilateral hearing loss and a respiratory condition.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing has been associated with the claims folder.

The Board remanded the claims in May 2012 for further development and consideration.  

In October 2012, the Veteran submitted additional medical evidence and argument.  A remand for consideration by the agency of original jurisdiction (AOJ) is unnecessary, as the evidence does not relate to hearing loss but to his respiratory claim.  Thus, a supplemental statement of the case covering this evidence is not required.  

A January 2013 rating decision granted service connection for the respiratory condition, and assigned a 10 percent rating.  The Veteran has not separately appealed either the initial rating or effective date assigned for the disability, that claim was not at issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a Veteran has to separately appeal these "downstream" issues). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not shown to have a hearing loss in either ear for VA compensation purposes.  
CONCLUSION OF LAW

Defective hearing of either ear was not incurred in or aggravated by military service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385, 4.85, 4.86 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and post-service VA and private treatment records.  The Board also provided the Veteran with a VA examination to determine whether his claimed hearing loss met VA standards.  The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  As such, he will not be prejudiced by a decision on the merits.

The Board remanded this claim.  Lay statements pertaining to the other disability at issue were provided.  Ongoing private and VA treatment records were also obtained.  The Veteran was also afforded an examination, and a nexus opinion was provided regarding his putative bilateral hearing loss.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As noted above, the Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked specific questions directed at identifying the onset and nature of the Veteran's psychiatric disability, and inquired as to the treatment the Veteran had received and was currently receiving in an attempt to identify any outstanding treatment records or other pertinent evidence not currently associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and testifying at a hearing.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

The Veteran asserts that he has a current bilateral hearing loss disability that is related to in-service exposure to aircraft engine noise. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012); see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's in-service audiograms, including the May 1975 separation examination, do not show hearing loss pursuant to 38 C.F.R. § 3.385.

The Veteran underwent a VA examination in October 2012.  The diagnosis was normal hearing bilaterally.  The audiological evaluation found 


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
10
15
15
20
25
100
LEFT
5
10
10
15
20
100

In this case, there is no competent evidence of hearing loss in either ear for VA purposes at anytime either in service or at present.  The relevant question at issue is whether the Veteran has a hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The Veteran was examined by VA and the diagnostic findings from the audiological examination in October 2012 failed to show a hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  

The current VA examiner indicated that the Veteran had normal hearing in both ears, and the audiological findings on VA examination did not show an auditory threshold greater than 25 decibels at any of the relevant frequencies or a speech recognition score less than 94 decibels in either ear.  Thus, the findings do not satisfy the criteria for a hearing loss for VA purposes.  38 C.F.R. § 3.385.  Given the lack of competent diagnostic evidence showing that the Veteran has a hearing disability in either ear at present, as that term is defined in 38 C.F.R. § 3.385, the claim for defective hearing must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


